 

Exhibit 10.31

CONTRIBUTION AGREEMENT

between

DUKE REALTY LIMITED PARTNERSHIP ET AL.

and

LAFAYETTE REAL ESTATE LLC

and

BELCREST REALTY CORPORATION

as of December 6, 2006

 

 

 

 


--------------------------------------------------------------------------------


 

Table of Contents

ARTICLE 1. 

Background

1

 

 

 

ARTICLE 2.

Agreement to Contribute; Description of Property; Defined Terms

2

 

 

 

ARTICLE 3.

Contribution Subject to Leases

4

 

 

 

ARTICLE 4.

Reserved

4

 

 

 

ARTICLE 5. 

Form of Contribution

4

 

 

 

ARTICLE 6.

Closing

5

 

 

 

ARTICLE 7. 

Reserved

9

 

 

 

ARTICLE 8. 

Conditions to Closing

9

 

 

 

ARTICLE 9. 

Default

11

 

 

 

ARTICLE 10. 

Entire Agreement Herein

12

 

 

 

ARTICLE 11.

Damage or Destruction; Condemnation

13

 

 

 

ARTICLE 12. 

Representations and Warranties of Duke

14

 

 

 

ARTICLE 14. 

Apportionment of Rents, Taxes and Other Charges

22

 

 

 

ARTICLE 15.

Broker

23

 

 

 

ARTICLE 16.

Mutual Indemnification

23

 

 

 

ARTICLE 17. 

Taxes

23

 

 

 

ARTICLE 18. 

Reserved

24

 

 

 

ARTICLE 19.

Recording

24

 

 

 

ARTICLE 20. 

Notices

24

 

 

 

ARTICLE 21.

Captions; Exhibits

25

 

 

 

 

i


--------------------------------------------------------------------------------


 

ARTICLE 22. 

Successors and Assigns

26

 

 

 

ARTICLE 23. 

Closing Costs

26

 

 

 

ARTICLE 24.

Governing Law

26

 

 

 

ARTICLE 25. 

Multiple Counterparts

26

 

 

 

ARTICLE 26. 

Representations and Warranties of Company

26

 

 

 

ARTICLE 26. 

Representations and Warranties of Belcrest

26

 

 

 

ARTICLE 27.

Post-Closing Obligations

27

 

 

 

 

 

 

 

Exhibits

Exhibit A

 

Reserved

 

 

 

Exhibit B

 

Operating Agreement

 

 

 

Exhibit C

 

Description of Mark Center 1801/1901

 

 

 

Exhibit D

 

Description of Mark Center 2001

 

 

 

Exhibit E-1

 

Mark Center II Description

 

 

 

Exhibit E-2

 

Mark Center II Description

 

 

 

Exhibit E-3

 

Mark Center II Description

 

 

 

Exhibit E-4

 

Mark Center II Description

 

 

 

Exhibit E-5

 

Mark Center II Description

 

 

 

Exhibit E-6

 

Mark Center II Description

 

 

 

Exhibit E-7

 

Mark Center II Description

 

 

 

Exhibit E-8

 

Mark Center II Description

 

 

 

Exhibit E-9

 

Mark Center II Description

 

 

 

Exhibit F

 

Personal Property

 

 

 

Exhibit G

 

Leases

 

 

 

Exhibit H

 

Assignment of Member Interests

 

 

 

Exhibit I

 

Personal Property Encumbrances

 

 

 

Exhibit J

 

Certification of Non-Foreign Status

 

 

 

Exhibit K

 

Gross Agreed Value of Assets

 

 

 

Exhibit L

 

Reserved

 

 

 

Exhibit M

 

Other Property Owned

 

 

 

Exhibit N

 

Future Development Right of First Offer

 

 

 

Exhibit O

 

Liabilities

 

 

 

Exhibit P

 

Rent Roll and Accounts Receivable Aging Report

 

 

 

Exhibit Q

 

Operating Contracts

ii


--------------------------------------------------------------------------------


 

 

 

Exhibit R

 

Litigation

 

 

 

Exhibit S

 

Reserved

 

 

 

Exhibit T

 

Reserved

 

 

 

Exhibit U

 

Disclosure Items

 

 

 

Exhibit V

 

Unpaid Balance of Assumed Loans

 

 

 

Exhibit W

 

Balances of Escrows

 

iii


--------------------------------------------------------------------------------


 

CONTRIBUTION AGREEMENT

THIS AGREEMENT (the “Agreement”) made and entered into as of the 6th  day of
December, 2006 (the “Effective Date) by and among Duke Realty Limited
Partnership (“Duke”), an Indiana limited partnership, the Owning Entities (as
defined below), Lafayette Real Estate LLC (the “Company”), a Delaware limited
liability company and Belcrest Realty Corporation (“Belcrest”), a Delaware
corporation.

NOW, THEREFORE, in consideration of One Dollar ($1.00), the covenants set forth
in this Agreement and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE 1.  Background:

(a)           The Company.  The Company was formed in the State of Delaware on
November 16, 2006 and has qualified to do business in the Commonwealth of
Virginia.  Duke and Belcrest intend to enter into that certain Operating
Agreement (the “Operating Agreement”) relating to the Company, in the form
attached hereto as Exhibit B.

(b)           The Owning Entities.

(i)            Mark Center Buildings, LLC (“Mark Center Buildings”) is a
Delaware limited liability company, whose sole member is WTM Master Building,
LLC (“WTM Master Building”), the sole member of which is Duke.  The member
interest in Mark Center Buildings is referred to as the “MC Buildings Member
Interest”.

(ii)           Mark Center 1801/1901, LLC (“Mark Center 1801/1901”) is a
Delaware limited liability company, the sole member of which is Mark Center
Buildings.  The member interest in Mark Center 1801/1901 is referred to as the
“1801/1901 Member Interest”.

(iii)          Mark Center 1801/1901 is the owner of property known and numbered
as 1801/1901 N. Beauregard Street, Mark Center, Alexandria, VA more particularly
described in Exhibit C.

1


--------------------------------------------------------------------------------


(iv)          Mark Center 2001, LLC (“Mark Center 2001”) is a Delaware limited
liability company, the sole member of which is Mark Center Buildings.  The
member interest in Mark Center 2001 is referred to as the “2001 Member
Interest”.

(v)           Mark Center 2001 is the owner of property known and numbered as
2001 N. Beauregard Street, Mark Center, Alexandria, VA more particularly
described in Exhibit D.

(vi)          Mark Center Buildings II, LLC (“Mark Center II”) is a Delaware
limited liability company, whose sole member is WTM Master Building, the sole
member of which is Duke.  The member interest in Mark Center Buildings II, LLC
is referred to as the “Mark II Member Interest”.

(vii)         Mark Center II is the owner of nine parcels of property, which are
described in Exhibits E1 through E9.

(viii)        Mark Center 1801/1901, Mark Center 2001 and Mark Center II are
collectively referred to as the “Property Owners”.

(ix)           The Property Owners, together with Mark Center Buildings and WTM
Master Building are collectively referred to as the “Owning Entities”.

ARTICLE 2. Agreement to Contribute; Description of Property; Defined Terms: (a)
Duke agrees to cause WTM Master Buildings to contribute to the Company, and
Belcrest agrees to cause the Company to accept upon the terms and conditions
hereinafter set forth the MC Buildings Member Interest and the Mark II Member
Interest.

(b)           For the purposes of this Agreement, the following items referred
to in clauses (b)(i), (ii), (iii), (iv) and (v) are hereinafter sometimes
referred to as the “Property”:  (i) certain premises described in Exhibits C, D
and E1 through E9, together with all right, title and interest of Property
Owners in and to any land lying in the bed of any street (opened or proposed)
adjacent to or abutting or adjoining such premises, together with all right,
title and interest of Property Owners in and to all rights, privileges, rights
of way and easements appurtenant to such premises, including, without
limitation, all minerals, oil or gas on or under such premises, development
rights, air rights, water rights and any easements, rights of way or other
interests in, on, or under any land, highway, alley, street or right of way
abutting or adjoining such premises (all of the foregoing, the “Real Property”),
(ii) all buildings and other improvements located thereon (the

2


--------------------------------------------------------------------------------


“Improvements”, and, together with the Real Property, the “Premises”), (iii) all
items of personal property owned by Property Owners and located on the Premises
or used in connection with the ownership or operation of the Premises, described
in Exhibit F attached hereto and incorporated herein by reference, including,
without implied limitation, whether or not listed on Exhibit F, all furniture,
fixtures, equipment, machines, apparatus, appliances, supplies and personal
property of every nature and description and all replacements thereof owned by
Property Owners and located on the Premises or used in connection therewith,
including the non-exclusive right to use the trade name Mark Center (the “Trade
Name”), but excluding any telephone numbers assigned to the Trade Name
(collectively, the “Personal Property”), (iv) any intangible property now or
hereafter owned by Property Owners and used in the ownership or operation of the
Premises including, without limitation, any plans and specifications, surveys,
catalogs, booklets, manuals, files, logs, records, correspondence, tenant lists,
tenant prospect lists and other mailing lists, sales brochures and materials,
leasing brochures and materials, advertising materials and other similar items,
and all title inspections, studies and reports, market studies and similar
inspections with respect to the sale, management, leasing, promotion, ownership,
maintenance, use, occupancy and operation of the Premises, permits, licenses,
approvals, guaranties, warranties, agreements, lease agreements, utility
agreements or other rights relating to the ownership, use or operation of the
Premises (collectively, the “Intangibles”).  The parties hereto acknowledge and
agree that the cash balances of any accounts standing in the name of the
Property Owners on or before the Closing Date shall remain the property of Duke
and shall not be included in the Property to be contributed under this
Agreement.

(c)           The terms listed below shall have the following meanings
throughout this Agreement:

Gross Agreed Value:

For each Property, the Gross Agreed Value shall be the Allocated Amount set
forth in Exhibit K plus or minus any prorations at Closing, including, but not
limited to, prorations of principal and interest payments for any Assumed Loans
(as defined below) for the month of Closing.

 

 

 

 

Net Agreed Value:

The amount of the Gross Agreed Value minus the aggregate amount of all
outstanding principal and interest due and owing by Property Owners on account
of any debt secured directly or indirectly by any of the

 

3


--------------------------------------------------------------------------------


 

 

Properties or any of the Member Interests (as hereinafter defined) (the “Assumed
Loans”).

 

ARTICLE 3. Contribution Subject to Leases.  At the time of Closing the Premises
will be subject to certain leases (hereinafter called the “Leases”) described in
Exhibit G subject to new leasing activity permitted under this Agreement.  Prior
to Closing, Property Owners agree to lease the Premises in accordance with
Property Owners’ current leasing plan.  Property Owners shall keep Belcrest
apprised of leasing activity, and prior to entering into any new leases or lease
amendments, Property Owners shall obtain the consent of Belcrest, which consent
shall not be unreasonably withheld, conditioned or delayed.  No consent shall be
required for any leasing activity of existing Leases that are not in the
Property Owner’s discretion (e.g. exercise of express termination rights,
renewal rights on pre-negotiated terms, expansion rights on pre-negotiated terms
etc.).

ARTICLE 4.  Reserved:

ARTICLE 5.  Form of Contribution:  (a) At each Closing, Duke shall cause the
appropriate Owning Entity to contribute the appropriate member interest (the
“Member Interest”) by a good and sufficient Assignment of Member Interests
(hereinafter referred to as the “Assignment of Member Interests”) in
substantially the form attached hereto as Exhibit H, running to the Company
pursuant to which the appropriate Owning Entity shall contribute, assign and
deliver to the Company the legal and beneficial title to and ownership of one
hundred percent (100%) of the Member Interest which Member Interest shall be
free and clear of any liens or other encumbrances, all in accordance with this
Agreement.  The Assignment of Member Interests shall be duly executed,
acknowledged and delivered by Duke at Closing.  It shall be a condition of
Closing that the Property shall be free from all liens, encumbrances and
encroachments from or on the Property except (i) real estate taxes and other
charges payable therewith not yet due and payable, (ii) those of record prior to
the Initial Closing or shown on a survey received prior to the Initial Closing
but not objected to by Company and agreed to be removed by Duke prior to the
Initial Closing, (iii) those Leases applicable to the Property, subject to new
leasing activity permitted under this Agreement, and (iv) New Title Matters
(hereinafter defined) which are expressly permitted pursuant to Section
12(a)(vi) of this Agreement.  Duke covenants and agrees not to take any action
and to cause the Owning Entities not to take any action which would cause or
permit a failure of the foregoing condition.

4


--------------------------------------------------------------------------------


(b)           Except as set forth on Exhibit I, the Personal Property shall be
owned by the Owning Entities free of all liens, charges, encumbrances, rights,
restrictions and agreements of any nature.

(c)           Except as provided for in Article 12, Duke shall not allow Owning
Entities to commit any acts which will result in New Title Matters (hereinafter
defined) or New Personal Property Matters (hereinafter defined) between the date
hereof and the Closing, and Duke shall not commit any acts which will result in
a lien or other encumbrance against the Member Interest between the date hereof
and the Closing.

ARTICLE 6.  Closing:

(a)           (i)            The closing of the contribution of the Mark II
Member Interest (the “Initial Closing”) shall take place at 10:00 a.m. no later
than December 4, 2006 (the “Initial Closing Date”); at the offices of Goulston &
Storrs, P.C., or at such other location as Company shall designate by five (5)
business days prior written notice.  Time is of the essence.

(ii)           The parties hereto acknowledge that certain consents from lenders
(“Existing Lenders”) of the Assumed Loans (hereinafter defined) and modification
of the relevant management agreements are necessary prior to the contribution of
the MC Buildings Member Interests.  Each such consent and modification shall be
a “Lender Consent” if (A) such consent does not contain any conditions which are
not reasonably satisfactory to Duke or Belcrest (Belcrest acknowledges and
consents that Belcrest will be added as a joint and several indemnitor and/or
guarantor in all instances where Duke is an indemnitor and/or guarantor on an
Assumed Loan) and (B) such consent also grants consent to all upper tier
transfers and pledges of interest which additional consent is necessary in light
of the structure and secured credit facilities of Belcrest and its owners. 
Accordingly, the closing of the contribution of such interests (the “Phase II
Closing”) and the payment thereof shall occur five (5) business days after
satisfaction of any conditions to such Lender Consent (the “Phase II Closing
Date”); provided, however, if the Lender Consent is not obtained by August 1,
2007, then Duke or Belcrest may terminate this Agreement as to any contributions
of interests that have not then been consummated by notice to the other of them,
provided that said termination notice is received prior to the receipt of the
Lender Consent.

(iii)          For purposes hereof, any reference to “Closing” shall mean the
Initial Closing or each Phase II Closing as applicable.  Any reference to

5


--------------------------------------------------------------------------------


“Closing Date” shall mean the Initial Closing Date or each Phase II Closing Date
as applicable.

(b)           At each Closing, Duke shall deliver, or cause Owning Entity to
deliver, the following documents, in the form annexed hereto or otherwise
reasonably satisfactory in form and substance to Belcrest and Belcrest’s
counsel, properly executed and acknowledged as required:

(i)                                     The Assignment of Membership Interests;

(ii)                                  An original counterpart of the Operating
Agreement executed by Duke (for the Initial Closing);

(iii)                               Lender’s Consent with respect to the
Properties which are encumbered by an Assumed Loan.

(iv)                              A certification of non-foreign status in the
form attached hereto as Exhibit J;

(v)                                 Evidence satisfactory to the Company and to
the Company’s title insurance company (the “Title Company”) that all necessary
approvals and/or consents by any other person(s) have been delivered and such
other evidence satisfactory to Company and the Title Company of Duke’s authority
and the authority of the signatory on behalf of any constituent person of Duke
to convey the Member Interest pursuant to this Agreement;

(vi)                              Affidavits sufficient for the Title Company to
delete any exceptions for parties in possession (other than tenants under the
Leases, as tenants only), mechanics’ or materialmen’s liens from, and to include
a non-imputation endorsement to, the owner’s title insurance policy (the “Title
Insurance”), and such other affidavits relating to the Title Insurance as the
Title Company may reasonably request;

(vii)                           A certificate restating as of the relevant
Closing Date all of Duke’s and Owning Entities’ representations and warranties

6


--------------------------------------------------------------------------------


contained herein updated to reflect the then existing state of facts;

(viii)                        An opinion of Duke’s and Owning Entities’ in-house
counsel to the effect that Owning Entities are duly formed, validly existing and
in good standing, that all requisite action has been taken to authorize the
transaction contemplated hereby, and that this Agreement and all documents
delivered at the Closing have been duly executed and delivered;

(ix)                                An original of a closing statement setting
forth the Gross Agreed Value, and setting forth the closing adjustments and
prorations which affected the calculation of the Gross Agreed Value and the Net
Agreed Value (the “Closing Statement”);

(x)                                   Original tenant notification letters for
each tenant under a Lease in a form to be drafted by Company [if necessary] and
reasonably satisfactory to Duke, original notification letters to all parties to
operating and other agreements [if necessary];

(xi)                                A Designation of Person Responsible for Tax
Reporting under Internal Revenue Code Section 6045 designating Duke as the party
responsible for making the returns required under Internal Revenue Code Section
6045;

(xii)                             The original Owning Entities formation
documentation including all amendments thereto or, if not available to Duke, a
certified copy;

(xiii)                          A balance sheet of the Company as of the day of
the Closing (the “Balance Sheet”);

(xiv)                         Such other instruments as Company may reasonably
request consistent with the terms of this Agreement;

(xv)                            An executed assignment of membership interest in
Mark Center TMP, LLC and related documents as described in Section 7.4(b)(ii) of
the Operating Agreement; and

(xvi)                         An executed Future Development Right of First
Offer in the form of Exhibit N.

7


--------------------------------------------------------------------------------


(c)           Attached as Exhibit K is the Gross Agreed Value of each Owning
Entity’s assets which values (minus the Closing prorations other than closing
costs) will be the Company’s initial basis in such assets for federal income tax
purposes.

(d)           At each Closing, Belcrest shall deliver, or cause to be delivered,
the following payment and documents, reasonably satisfactory in form and
substance to Duke and Duke’s counsel properly executed and acknowledged as
required:

(i)                                     Distribution of cash in accordance with
Section 4.1 of the Operating Agreement;

(ii)                                  An original counterpart of the Assignment
of Member Interests;

(iii)                               An original counterpart of the Closing
Statement;

(iv)                              An original counterpart of the Operating
Agreement executed by Belcrest (for the Initial Closing);

(v)                                 An opinion of Belcrest’s counsel to the
effect that Company is duly formed, validly existing and in good standing, that
all requisite action has been taken to authorize the transaction contemplated
hereby, and that this Agreement and all documents delivered at the Closing have
been duly executed and delivered; and

(vi)                              A certificate restating as of the relevant
Closing Date all of Belcrest’s representations and warranties contained herein
updated to reflect the then existing state of facts;

(vii)                           An executed assignment of membership interest in
Mark Center TMP, LLC and related documents as described in Section 7.4(b)(ii) of
the Operating Agreement; and

(viii)                        Executed Future Development Right of First Offer
in the form of Exhibit N.

(e)           While it is not a condition of Closing, Duke shall request
Existing Lenders to execute a written statement, in a form provided to Duke by
Belcrest,

8


--------------------------------------------------------------------------------


certifying to Company as the date of such statement, (i) that the Loan Documents
(to be identified by Lender) are unmodified and in full force and effect (or, if
there have been modifications, that the Loan Documents are in full force and
effect as modified and setting forth such modifications); (ii) the unpaid
principal balance of the Assumed Loan; (iii) the date to which interest in
respect of the principal indebtedness has been paid; (iv) the amount of any such
escrows, reserves or impounds then being held by or on behalf of Lender; (v)
that to the best of Lender’s knowledge, Borrower is not in default under the
Assumed Loans (or, if Borrower is in default, describing such default in
reasonable detail); and (vi) any additional facts reasonably requested by
Belcrest.

(f)            Each Closing shall not be deemed to be completed until all
documents and payments as aforesaid have been properly delivered (and recorded
where appropriate) to the satisfaction of all parties.

ARTICLE 7.  Reserved:

ARTICLE 8.  Conditions to Closing:

(a)           Without limiting any of the other conditions to Company’s
obligations to close set forth in this Agreement, the obligations of Company
under this Agreement are subject to the satisfaction at the time of each Closing
for the applicable Properties and Owning Entities of each of the following
conditions (any one of which may be waived in whole or in part by Company at or
prior to Closing):

(i)                                     All of the representations by Duke set
forth in this Agreement or any Exhibit attached hereto shall be true and correct
in all material respects as of the Closing and the updating certificates thereto
set forth no changes or conditions which in the judgment of Belcrest constitute
a material adverse change relating to any of the Property or to any Owning
Entity;

(ii)                                  Subject to the provisions of Article 11
hereof, the Property shall be in substantially the same condition it now is,
reasonable use and wear excepted;

(iii)                               Duke shall have performed, observed, and
complied or shall have caused Owning Entities to have performed, observed and
complied with all covenants and agreements required by

9


--------------------------------------------------------------------------------


this Agreement to be performed by Duke at or prior to Closing;

(iv)                              There shall have been no pledge of Duke’s
Interest in WTM Master Building or WTM Master Buildings in the Owning Entities
and no pledge by Mark Center Buildings of the 1801/1901 Member Interest or the
2001 Member Interest;

(v)                                 There shall not have been instituted and be
pending any litigation (1) brought by any tenants alleging defaults by Property
Owners under any Leases at the Properties, (2) alleging material defects
(defects which cost more than $25,000 to fix) in the physical condition of the
Improvements or (3) that would impair any Owning Entity’s right to convey the
Member Interest in accordance with the terms of this Agreement;

(vi)                              There shall be no outstanding notices of
violation with respect to any Property or Owning Entities’ operation thereof
from any governmental authorities and the Property shall be in compliance with
all applicable laws;

(vii)                           The assets of Property Owners shall consist of
the following (unless agreed otherwise by the parties hereto in writing):

(A)                              The Property;

(B)                                All operating licenses, occupancy permits,
and other licenses or permits and authorizations from governmental entities
related to the Owning Entities and the Property;

(C)                                The Leases;

(D)                               All Security Deposits;

(E)                                 All utility deposits, if any; and

(F)                                 All deposits and escrows required by the
Assumed Loans.

(viii)                        The Liabilities of the Owning Entities shall
consist of the following (unless agreed otherwise by the parties hereto in
writing), and no others:

 

10


--------------------------------------------------------------------------------


 

(A)                              Real Estate and Personal Property Taxes not yet
due and payable;

(B)                                The liability to tenants for Security
Deposits;

(C)                                The obligations under Leases, and Operating
Contracts and trade accounts payable incurred in the ordinary course of business
and certified to by Duke at Closing, the latter of which, if not prorated
hereunder, shall be promptly paid by Duke after the Closing; and

(D)                               The Assumed Loans.

(b)           Upon learning of a failure of a condition in this Article 8, or
any other condition in this Agreement, Belcrest shall promptly notify Duke
thereof, and Duke shall have thirty (30) days to cure said failure, and the
Closing Date shall be extended to allow said thirty (30) day period to run in
full.  If such failure cannot be cured within such thirty (30) day period, then,
provided that Duke shall have commenced to cure such failure within such thirty
(30) day period and thereafter shall diligently and continuously prosecuted such
cure, the aforesaid thirty (30) day period shall be extended for an additional
sixty (60) days.  If on the Closing Date (as may be extended hereby) the
conditions of this Article 8 have not been satisfied, then, at Company’s option,
Company and Belcrest shall not be obligated to close the transactions
contemplated hereby.  In such case, if Duke is not in breach or default of any
of their representations, warranties, covenants or obligations hereunder, after
expiration of all applicable notice and cure periods, all obligations of the
parties hereto shall cease and this Agreement shall be terminated and the
parties shall be without further recourse or remedy hereunder.  If Duke is in
breach of any of their representations, warranties, covenants or obligations
hereunder, after expiration of all applicable notice and cure periods, then
Company shall have the rights and remedies set forth in Article 9 below.

ARTICLE 9.  Default:  (a) In the event of a material breach or default by Duke
of any of its representations, warranties, covenants or obligations hereunder,
which is not cured within thirty (30) days after notice to Duke thereof (which
thirty (30) day period is to run concurrently with the thirty (30) day period
set forth in Section 8(b) above and the applicable Closing shall be extended to
allow the full cure period to run), Belcrest shall have the right to elect one
of the following rights and remedies, as its sole and exclusive remedy with
respect to any such breach or default known to Belcrest prior to Initial Closing
(it being acknowledged that if Belcrest knows of any such breach or default and
fails to notify Duke thereof prior to Closing, Belcrest shall be considered to
have elected the option set forth in Subsection (ii) below):

11

 

 


--------------------------------------------------------------------------------


(i)            Terminate this Agreement by notice to Duke, and all obligations
of the parties under this Agreement shall terminate and Belcrest shall be
entitled to immediate payment from Duke of all out-of-pocket costs incurred by
Belcrest in connection with the Agreement and the transactions contemplated
hereby (provided that after the Initial Closing occurs, the out-of-pocket costs
shall be measured from the most recent Closing to the date of said termination),
subject to a maximum reimbursement not to exceed $500,000.00.

(ii)           Waive the breach or default as a condition of Closing (subject to
any written agreement between the parties to address said breach or default) and
proceed to Closing.

(iii)          Seek specific performance.

(b)           In the event of a material breach or default by Company or
Belcrest of any of its representations, warranties, covenants or obligations
hereunder which is not cured within thirty (30) days after notice to Belcrest
thereof, Duke shall have the right to elect one of the following rights and
remedies, as its sole and exclusive remedy:

(i)            Terminate this Agreement by notice to Belcrest, and all
obligations of the parties under this Agreement shall terminate and Duke shall
be entitled to immediate payment from Belcrest of all out-of-pocket costs
incurred by Duke in connection with the Agreement and the transactions
contemplated hereby, (provided that after the Initial Closing occurs, the
out-of-pocket costs shall be measured from the most recent Closing to the date
of said termination) subject to a maximum reimbursement not to exceed
$500,000.00.

(ii)           Waive the breach or default and proceed to Closing in accordance
with the provisions of this Agreement (subject to any written agreement between
the parties to address said breach or default).

(iii)          Seek specific performance.

ARTICLE 10.  Entire Agreement Herein:  The parties understand and agree that
their entire agreement is contained herein and that no warranties, guarantees,

12

 

 


--------------------------------------------------------------------------------


statements, or representations shall be valid or binding on a party unless set
forth in this Agreement.  It is further understood and agreed that all prior
understandings and agreements heretofore had between the parties are merged in
this Agreement which alone fully and completely expresses their agreement and
that the same is entered into after full investigation, neither party relying on
any statement or representation not embodied in this Agreement.  This Agreement
may be changed, modified, altered or terminated only by a written agreement
signed by the parties hereto.

ARTICLE 11.  Damage or Destruction; Condemnation:  (a) The risk of loss, damage
or destruction to the Property by fire or other casualty or the taking of all or
part of the Property by condemnation or eminent domain or by an agreement in
lieu thereof until the Closing is assumed by Duke.

(b)           In the event of any damage or destruction of the Property, then,
as long as (i) the damage or destruction was insured, (ii) there is no loss of
rent (i.e. the tenants are not entitled to an abatement of rent, or if tenants
are entitled to an abatement of rent, such abatement is covered through rent
loss insurance proceeds or a binding, unconditional agreement by Duke in form
and substance satisfactory to Belcrest to cover such abatement), and (iii) Duke
pays to the Company any applicable deductible, then the Company and Belcrest
shall proceed to Closing. If the conditions of subsection (b) above are not
satisfied, then Belcrest may elect to proceed to Closing to include the affected
Property, or terminate this Agreement as to the affected Property.

(c)           If all or part of the Property is taken by condemnation, eminent
domain or by agreement in lieu thereof, or any proceeding to acquire, take or
condemn all or part of the Property is threatened or commenced (collectively, a
“Taking”), which (i) allows a tenant to terminate its lease (and said tenant
does not agree to waive its termination right) or (ii) materially impacts access
or parking for the applicable Property (collectively, a “Material Taking”), the
Company may either (1) terminate this Agreement as it relates to the affected
Property and proceed to Closing on the remaining Properties with an appropriate
reduction in the Gross Agreed Value for any terminated Property or (2) proceed
to Closing in accordance with the terms hereof, without reduction in the Gross
Agreed Value.  If Owning Entity has received payments from the condemning
authority and if Company elects to proceed to Closing, Owning Entity shall
credit the amount of said payment against the Gross Agreed Value at the
Closing.  If a Taking is not a Material Taking and the Owning Entity has not
received payments from the condemning authority, then the parties shall proceed
to Closing in accordance with the terms hereof, without reduction in the Gross
Agreed Value. If payments have

13

 

 


--------------------------------------------------------------------------------


been received, a credit for same shall be applied at Closing except to the
extent used by Property Owner for repair of any damage to the Property caused by
the Taking.

(d)           Duke shall immediately notify Company of any damage or destruction
to the Property or any notice received by Owning Entity or Duke or information
or awareness acquired by Duke regarding the threatening of or commencement of
condemnation or similar proceedings.

(e)           If any Property is terminated from this Agreement pursuant to this
Article 11, the Closing shall be delayed to allow Duke to transfer the Property
from the Property Owner to an entity owned solely by Duke, together with an
assignment of all insurance or Taking proceeds, if necessary.

ARTICLE 12.  Representations and Warranties of Duke:  (a) Subject to the
disclosures contained in Exhibit U attached hereto and made a part hereof (the
“Disclosure Items”), matters contained in the due diligence materials delivered
to Belcrest or located in the electronic data room created by Duke (the “Data
Room”) and made available to Belcrest and any matters of public record where the
Property is located, Duke hereby represents and warrants to Company as of the
date of this Agreement and as of the Closing Date as follows:

(i)                                     Each Owning Entity is a limited
liability company duly and validly organized and existing and governed by the
laws of the State of Delaware and registered to do business in the State of
Virginia, if so required.  Furthermore, since its inception, each Owning Entity
has been, and is as of the date hereof, a disregarded entity for Federal income
tax purposes.

(ii)                                  A true and complete copy of the operating
agreement and all other organizational documentation for each Owning Entity
along with all amendments thereto and modifications thereof has been certified
by Duke and delivered to Company, and the same is in full force and effect and
has not been, and will not be, subsequently modified, supplemented or amended,
except as expressly required hereby.

(iii)                               Each Owning Entity has filed all requisite
assumed name and other certificates with respect to such Owning Entity in all
appropriate governmental offices, including, but not limited to, all appropriate
governmental offices in the Commonwealth of Virginia.

14

 

 


--------------------------------------------------------------------------------


(iv)                              Each Owning Entity has the legal right and all
necessary power and authority to carry on its business as it is now being
conducted and to own, maintain, lease and operate all of the properties and
assets, including, without limiting the foregoing, the Property now owned and
operated by it.  No Owning Entity does engage in or has engaged in any business
other than the ownership, maintenance, leasing and operation of the Property and
activities related thereto.  Except as set forth in Exhibit M, no Owning Entity
(1) does own, lease or have nor has owned, leased or had any tangible property
other than the Property or (2) has or ever has had any direct or indirect
ownership interest in any other real or personal property, firm, corporation,
joint venture, partnership, business entity or other enterprise.  No Owning
Entity has qualified to do business in any jurisdiction other than the
Commonwealth of Virginia and the State of Delaware.

(v)                                 The execution, delivery and performance of
this Agreement and the consummation of the transactions contemplated hereby do
not, and will not, violate any provisions of the organizational documents or
operating agreement and will not violate any provision of, or cause a default
under, or result in the acceleration of any obligation under, any agreement to
which any Owning Entity, or Duke, is a party or by which any Owning Entity, Duke
or its operations is bound, or any law, statute, rule, ordinance, regulation or
requirement by which any Owning Entity, Duke or the operations of any Owning
Entity may be bound or affected; do not, and will not, require the consent or
approval of any court, administrative or governmental authority; and do not, and
will not, result in the creation or imposition of any lien upon, or give to any
person or entity any interest or right (including any right of termination or
cancellation) in or with respect to, any agreement to which any Owning Entity or
Duke is a party or any Owning Entity or Duke is bound, or, in or with respect to
the business or operations of any Owning Entity.

(vi)                              The Property Owners are the sole owners of the
Property and hold good and indefeasible title to all of the Property subject
only to the encumbrances as were set forth in the title policies issued in the
name of each Property Owner and heretofore made available in the Data Room. 
There are no liens, encumbrances and encroachments from or on the Property (“New
Title Matters”) except those as were in existence on the effective date of each
title policy and survey of the Property issued in the name of each Property
Owner except (1)

15

 

 


--------------------------------------------------------------------------------


real estate taxes and other charges payable therewith not yet due and payable,
(2) normal and customary easements (e.g. utilities, access etc.) that do not
materially impair the marketability of the Property or its use and enjoyment and
(3) the Assumed Loans.

(vii)                           The Property Owners are the sole owners of the
Personal Property and hold good and indefeasible title to all of the Personal
Property.  There are no liens, charges, encumbrances, rights, restrictions and
agreements of any nature affecting the Personal Property (“New Personal Property
Matters”) except as were in existence on the effective date of each title policy
issued in the name of each Property Owner except (1) personal property taxes and
other charges payable therewith not yet due and payable, and (2) the Assumed
Loans.

(viii)                        The facts set forth in Article I of this Agreement
relating to the Owning Entities and to Duke are true, correct and complete and
the Member Interests are free and clear of all liens, charges, encumbrances,
rights, restrictions and agreements of any nature.

(ix)                                Reserved.

(x)                                   There are no outstanding warrants,
options, rights, agreements, calls or other commitments to which any of the
Property, or any Owning Entity is a party or by which it is bound relating to or
providing for the sale, conveyance, transfer, gift, pledge, mortgage or other
disposition, encumbrance or granting of, or permitting any person or other
entity to acquire any interest in any Owning Entity or the Property,
respectively.

(xi)                                Except as expressly disclosed in Exhibit O,
(1) to Duke’s knowledge, there is no litigation or governmental proceeding
pending or threatened with respect to the Property, or with respect to any
Owning Entity which impairs the ability of Duke and the Owning Entity to perform
its obligations under this Agreement and (2) no Owning Entity has any present
liabilities or, to Duke’s knowledge, contingent liabilities, including, without
limitation, liabilities with respect to (A) injury or damage to any person or
property, whether or not reserved against, arising out of or relating to the
ownership, maintenance, use or operation of the Property or activities now being
or heretofore conducted by any Owning Entity except for any personal injury or
property damage action for which there is

16

 

 


--------------------------------------------------------------------------------


adequate insurance coverage, (B) penalties, levies, fines, judgments or
assessments (except for real estate and personal property taxes and front-foot
assessments not yet due and payable), and (C) indebtedness for borrowed money
except for the Assumed Loans.  As used herein, the term “liabilities” shall
include, without limitation, a state of facts which has occurred prior to the
date hereof and which results in or gives rise to a claim subsequent to the date
hereof.

(xii)                             To Duke’s knowledge, there are no outstanding
judgments, claims, orders, or assessments against any Owning Entity which have
not been fully paid or satisfied as of the date hereof, except for real estate
and personal property taxes not yet due and payable.

(xiii)                          This Agreement and all documents that are to be
executed by Duke and delivered to Company at the Closing are, or at the time of
the Closing will be, duly authorized, executed and delivered by Duke, and all
consents required under Duke’s organizational documents or by law have been
obtained.  All necessary third party consents and approvals to the transactions
contemplated hereby have been obtained, other than the consent of Existing
Lenders.  This Agreement and all such documents are, or at the Closing will be,
legal, valid and binding obligations of each of the Owning Entities and Duke,
and do not violate any material provisions of any agreement or judicial order to
an Owning Entity, Duke or the Property is subject.

(xiv)                         To Duke’s knowledge, there are no condemnation,
zoning, environmental or other land use regulation proceedings affecting the
Property, either instituted or planned to be instituted, that would
detrimentally affect the use, occupancy and operation of the Property or the
value of the Property.

(xv)                            Except as set forth on Exhibit P (“Rent Roll”),
there are no Leases or other occupancy arrangements or claims to possession
affecting the Property and, to Duke’s knowledge, each of the Leases listed on
the Rent Roll is in full force and effect.  To Duke’s knowledge, (1) there is no
monetary default or other material default on the part of Landlord or Tenant
under any of said Leases except as disclosed on the Rent Roll and (2) no act or
omission has occurred which with the passage of time or the giving of notice or
both could create such a

17

 

 


--------------------------------------------------------------------------------


default.  The information regarding the Leases set forth on the Rent Roll is
materially true, correct and complete.  A true, correct and complete copy of
each Lease in Duke’s possession or control has heretofore been made available to
the Company either by delivery or in the Data Room.  To Duke’s knowledge, the
information furnished to the Owning Entities by tenants in the estoppel
certificates made available to Company in the Data Room or otherwise is true and
correct on the date hereof as though such estoppels were dated the date hereof,
subject to changes reflected in the Rent Roll.

(xvi)                         There is no employment contract or collective
bargaining agreement in force which affects the Property.

(xvii)                      No Owning Entity has any employees.

(xviii)                   Except as set forth on Exhibit Q there are no
management, service, supply and maintenance agreements, equipment leases, or
other contracts and agreements to which any Owning Entity is party with respect
to or affecting the Property as of the date of this Agreement (herein
collectively referred to as the “Operating Contracts”).

(xix)                           To Duke’s knowledge, the Properties are not in
violation of any material requirement of any laws and regulations; all licenses,
permits, consents, orders, authorizations or other approvals (collectively, the
“Licenses”) required for the ownership, use or operation of the Property have
been duly and validly issued by the appropriate authority and are in full force
and effect; and no Owning Entity has received any written notice of proceedings
relating to the revocation or modification of any such License which would have
a material adverse effect on the Property.

(xx)                              Duke has delivered or made available in the
Data Room to Company true and complete copies of all reports prepared for Duke
or in Duke’s possession or control related to hazardous waste, hazardous
materials, hazardous substances, oil, radon, urea-formaldehyde, lead paint or
asbestos.  To Duke’s knowledge, except as set forth in such reports delivered to
Company, the Property is not in violation of any applicable environmental laws
and the Property does not have any aboveground or underground storage tanks
located thereon.  For purposes hereof the terms “hazardous waste”, “hazardous
substances”, “hazardous materials” and “oil” shall mean and include

18

 

 


--------------------------------------------------------------------------------


any material defined as such under any federal, state or local law, rule,
regulation or order or regulation relating to the protection of human health and
the environment or hazardous or toxic substances or wastes, pollutants or
contaminants.

(xxi)                           Except as set forth in Exhibit R hereto, there
is not now pending nor, to Duke’s best knowledge has there been threatened, any
action, suit or proceeding against or affecting any Owning Entity, Duke or the
Property before or by any federal or state court, commission, regulatory body,
administrative agency or other governmental body, domestic or foreign, wherein
an unfavorable ruling, decision or finding, upon consummation of the sale
contemplated hereby to Company or otherwise, may reasonably be expected to have
a material adverse effect on the business or prospects of or on the condition or
operations of the Property, any Owning Entity, and/or Duke would interfere with
Duke’s ability to consummate the transactions by this Agreement.  Exhibit R
attached hereto is a complete list of all pending litigation affecting the
Owning Entities, the Property or the Owning Entities’ operation thereof.

(xxii)                        Neither Duke nor any Owning Entity is a “foreign
person” as defined by the Internal Revenue Code (“IRC”), Section 1445 and Duke’s
Taxpayer or Employer I.D. Number is 35-1898425.

(xxiii)                     With respect to Assumed Loans to which certain
Property will be subject at Closing (1) that the Loan Documents (the “Loan
Documents”) heretofore made available to Belcrest in the Data Room; (2) the
unpaid principal balance of the Assumed Loans is, on the date hereof, as set
forth in Exhibit V and on the date of the Closing with respect to the Property
encumbered by the Assumed Loan will be as set forth in a certificate from Duke
delivered at such Closing, the (“Loan Certificate”) from Duke delivered at such
Closing; (3) interest due and payable to date in respect of the principal
indebtedness has been paid; (4) the amount of any escrows, reserves or impounds
then being held by or on behalf of Lender are, on the date hereof as set forth
in Exhibit W and at relevant Closing will be as set forth from in the Loan
Certificate and (5) to Duke’s best knowledge Borrower is not in default in
paying the Assumed Loans or in performing or observing any of the covenants or
agreements of the Assumed Loans.

 

19

 

 


--------------------------------------------------------------------------------


 

(xxiv)                    From the time of its formation, each Owning Entity has
maintained general liability and umbrella liability insurance coverage in the
aggregate amount of at least Fifty Million Dollars ($50,000,000).  Evidence of
such insurance coverage has been delivered by Duke to Company.

(b)           Duke shall indemnify and defend Company and Belcrest against and
hold Company and Belcrest harmless from any and all losses, costs, damages,
liabilities and expenses (including, without limitation, reasonable counsel
fees) arising out of any (i) claims, actions, suits or proceedings that may be
made, asserted or commenced under or in connection with the Member Interest, the
Leases or any other matter relating to the Property if the same results from any
breach of Duke’s obligations prior to Closing, or (ii) any breach by Duke of its
representations and warranties hereunder, to the extent of the actual costs
incurred by Company as a result of such breach.  Any action by Belcrest or
Company for breach of any representation or warranty or claim under the
indemnity contained herein must be commenced within three hundred sixty-five
(365) days of each Closing or forever be barred except as hereinafter explicitly
set forth.  Duke shall not be liable for any breach of a representation or
warranty discovered by Belcrest prior to Closing unless such liability is
specifically affirmed by Duke in writing herein or by separate instrument at or
prior to Closing.  This subsection (b) shall expressly survive each Closing
subject to the applicable limitations on survivability.

(c)           Except as expressly set forth herein or called for herein or
called for in any of the instruments attached as exhibits hereto, DUKE AND THE
OWNING ENTITIES MAKE NO WARRANTIES OR REPRESENTATIONS of any kind or character,
express or implied, with respect to (i) the quality, nature, adequacy and
physical condition and aspects of the Property, including, but not limited to,
the structural elements, seismic aspects of the Property, foundation, roof,
appurtenances, access, landscaping, parking facilities and the electrical,
mechanical, HVAC, plumbing, sewage, and utility systems, facilities and
appliances, the square footage within the improvements on the Property and
within each tenant space therein, (ii) the quality, nature, adequacy, and
physical condition of soils, geology and any groundwater, (iii) the existence,
quality, nature, adequacy and physical condition of utilities serving the
Property, (iv) the development potential of the Property, and the Property’s
use, habitability, merchantability, or fitness, suitability, value or adequacy
of the Property for any particular purpose, (v) the zoning or other legal status
of the Property or any other public or private restrictions on use of the
Property, (vi) the compliance of the Property or its operation with any
applicable codes, laws, regulations, statutes, ordinances,

20


--------------------------------------------------------------------------------


covenants, conditions and restrictions of any governmental or quasi-governmental
entity or of any other person or entity, (vii) the presence of hazardous
materials on, under or about the Property or the adjoining or neighboring
property, (viii) the quality of any labor and materials used in any improvements
on the Property, (ix) the condition of title to the Property, (x) the Leases,
Operating Contracts, or other documents or agreements affecting the Property,
(xi) the value, economics of the operation or income potential of the Property,
or (xii) any other fact or condition which may affect the Property, including
without limitation, the physical condition, value, economics of operation or
income potential of the Property.  Notwithstanding anything contained herein to
the contrary, this Subsection (c) shall survive the Closing or any termination
of this Agreement.

(d)           For purposes of this Agreement and any document delivered at
Closing, whenever the phrase “to the best of Seller’s knowledge” or the
“knowledge” of Duke or any Owning Entity or words of similar import are used,
they shall be deemed to mean and are limited to the current actual knowledge
only of Howard Feinsand, Nicholas Anthony, Jeff Behm, Peter Scholz, Battista
Orsino and Kathy Knizner, at the times indicated only, and not any implied,
imputed or constructive knowledge of such individual(s) or of Duke or any Owning
Entity, and their employees, and representative, and without any independent
investigation or inquiry having been made or any implied duty to investigate,
make any inquiries or review the due diligence materials.  Furthermore, it is
understood and agreed that such individual(s) shall have no personal liability
in any manner whatsoever hereunder or otherwise related to the transactions
contemplated hereby.

ARTICLE 13.  Limitation of Liability. Notwithstanding anything to the contrary
contained herein, after the Closing: (a) the maximum aggregate liability of
Duke, and the maximum aggregate amount which may be awarded to and collected by
Belcrest and the Company (including, without limitation, for any breach of any
representation, warranty and/or covenant by Duke) under this Agreement or any
documents executed pursuant hereto or in connection herewith, (collectively, the
“Other Documents”), shall under no circumstances whatsoever exceed ten percent
(10%) of Gross Agreed Value and (b) no claim by Belcrest or the Company alleging
a breach by Duke of any representation, warranty and/or covenant of Duke
contained herein or in any of the Other Documents may be made, and Duke shall
not be liable for any judgment in any action based upon any such claim, unless
and until such claim, either alone or together with any other claims by Belcrest
or the Company alleging a breach by Seller of any such representation, warranty
and/or covenant is for an aggregate amount in excess of Fifty Thousand Dollars
($50,000) (the “Floor Amount”), in which event Duke’s liability respecting any
final judgment concerning such claim or claims shall be for

21


--------------------------------------------------------------------------------


the entire amount thereof, subject to the limitation set forth in clause (a)
above; provided, however, that if any such final judgment is for an amount that
is less than or equal to the Floor Amount, then Duke shall have no liability
with respect thereto.  This provision shall expressly survive the Closing or the
termination of this Agreement.

ARTICLE 14.  Apportionment of Rents, Taxes and Other Charges:  (a) All normal
and customarily proratable items of the Property and the Owning Entities,
including without limitation, real estate and personal property taxes and
assessments, utility bills, collected rents and other income, and Operating
Contract payments (under Operating Contracts assumed by Company) and any other
expenses of the operation and maintenance of the Property, shall be prorated as
of the Closing Date, Duke being charged and credited for all of the same
relating to the period up to the Closing Date and Company being charged and
credited for all of the same relating to the period on and after the Closing
Date.  Real estate taxes shall be prorated on the basis of the amount due and
payable for the year of Closing.  No proration shall be made in relation to
delinquent rents existing, if any, as of the Closing Date.  In adjusting for
uncollected rents, no adjustment shall be made in Duke’s favor for rents which
have accrued and are unpaid as of Closing, but Company shall pay Duke such
accrued and unpaid rents, as and when collected by Company, it being agreed that
Company shall not be deemed to have collected any such arrearages attributable
to the period prior to Closing until such time as the tenant is current in the
payment of all rents accruing in the month of and after the Closing.  Company
agrees to bill tenants of the Property for all past due rents and to take any
additional reasonable actions requested by Duke to collect rents that are
accrued but unpaid as of the Closing, provided that Company shall not be
obligated to incur any out-of-pocket third party expense in connection with such
actions and Company shall not be obligated to take any action to terminate a
tenancy. Prepaid insurance premiums will be prorated and Belcrest and Company
will be added as additional insureds.  Company shall receive the Security
Deposits, with interest thereon required by the Leases or by law (if not
transferred separately in kind).  If interest is due on a Security Deposit only
if the tenant is in possession for a stated period of time which has not elapsed
as of Closing, the credit shall be given as if the tenant will be in possession
for the required period and there shall be no post closing adjustment.  The
provisions of this Article 14 shall survive the Closing.  There will be a
readjustment, if necessary.  The parties will readjust as promptly as possible
when the relevant facts are available.

(b)           For Properties subject to Existing Loans, Duke will receive a
credit from the Company equal to the balance of any escrow accounts being held
by the

22


--------------------------------------------------------------------------------


Existing Lenders on the day of the Closing.  The balances on the date hereof are
set forth in Exhibit W.

(c)           A detailed statement shall be prepared at the Closing setting
forth the manner of computation of the aforesaid pro-ration adjustments.

ARTICLE 15.  Broker:  Each party represents hereby to the other that it dealt
with no broker other than Banc America Securities, LLC (the “Broker) in the
consummation of this Agreement and each party indemnifies the other from any
claim arising from the failure of such representation by the indemnifying
party.  Any compensation due to Broker shall be the sole responsibility of, and
be timely paid by, Duke.  This Article 15 shall expressly survive Closing.

ARTICLE 16.  Mutual Indemnification .  The transfer of Member Interests
contributed hereunder is intended to be effective at the times of the Closings
pursuant to this Agreement.  Subject to specific provisions hereof, any debts,
taxes, or claims of third parties arising out of Owning Entities’ ownership and
possession of the Properties and the conduct of any business conducted by Owning
Entities in connection with the Property and/or Owning Entities prior to the
Closing (even though such claims, taxes or suits may be levied or be instituted
thereafter) and any liabilities of the Owning Entities not disclosed on the
Balance Sheet shall remain Duke’s exclusive responsibility and, subject to all
of the indemnification limitations which are included in Article 13 above, Duke
indemnifies and saves harmless Company with respect to any loss or expense which
Owning Entities or Company shall sustain because of any such debts or claims. 
Any debts, taxes or claims of third parties arising out of Owning Entities’
ownership and possession of the Property or the conduct of any business
conducted by Owning Entities after the Closing Date (not specifically caused by
the breach of any of Duke’s representations, warranties or covenants contained
herein) and the accrual of the Company’s right to the Property as the new Member
of Owning Entity are to be the exclusive responsibility of the Company.  The
Company shall and hereby does indemnify and save harmless Duke with respect to
any loss or expense which Duke shall have sustained because of any such debts or
claims.  The provisions hereof shall survive the Closing indefinitely.

ARTICLE 17.  Taxes.

(a)           Duke represents and warrants that each of the Owning Entities has
filed all material tax returns required to be filed prior to the Closing Date
and has paid all taxes it owes with respect to all taxable periods ending on or
before the Closing Date. Duke shall indemnify the Company for any liability with
respect to

23


--------------------------------------------------------------------------------


taxes (including interest and penalties thereon) owed by any Owning Entity for
any taxable period ending on or before the Closing.

(b)           Duke shall prepare or cause to be prepared, and file or cause to
be filed, all Tax Returns required to be filed by the Owning Entities for all
taxable periods ending on or before the Closing Date.

(c)           Duke shall defend any audit or other proceedings involving taxes
for any taxable period of any Owning Entities ending on or before the Closing
Date.

(d)           The parties agree to report the contributions of the entire Member
Interest of each of the Owning Entities to the Company as transactions in which
gain, if any, is recognized for federal income tax purposes.  Duke represents
and warrants that immediately following the contribution, the tax basis of the
Properties to the Company will equal the Gross Agreed Value minus the Closing
prorations other than closing costs.

The provisions of this Article 17 shall survive the Closing.

ARTICLE 18.  Reserved:

ARTICLE 19.  Recording:  It is agreed hereby that this Agreement shall not be
filed for recording with any governmental body.

ARTICLE 20.  Notices:  Any notice or communication which may be or is required
to be given pursuant to the terms of this Agreement shall be in writing and
shall be sent to the respective party at the address set forth below, postage
prepaid, by Certified Mail, Return Receipt Requested, or by a nationally
recognized overnight courier service that provides tracing and proof or receipt
of items mailed, or to such other address as either party may designate by
notice similarly sent.  Notices shall be effective upon receipt.

To Duke:

Duke Realty Corporation

 

 

600 East 96th Street - Suite 100

 

 

Indianapolis,  IN  46240

 

 

Attn:       Jeffrey D. Behm

 

 

Telephone:  (317) 808-6066

 

 

Telecopy:    (317) 808-6794

 

 

 

 

With a copy to:

Duke Realty Corporation

 

24


--------------------------------------------------------------------------------


 

 

3950 Shackleford Road, Suite 300

 

 

Duluth, GA  30096

 

 

Attn:       Howard Feinsand

 

 

Telephone:  (770) 717-3267

 

 

Telecopy:    (770) 717-3314

 

 

 

 

With an additional copy to:

Alston & Bird LLP

 

 

1201 West Peachtree Street

 

 

Atlanta, Georgia  30309-3424

 

 

Attn:  Jay G. Farris, Jr.

 

 

Telephone:  (404) 881-7896

 

 

Telecopy:  (404) 253-8587

 

 

 

 

To Company:

Eaton Vance Management

 

 

255 State Street

 

 

Boston, MA  02109

 

 

Attn:  General Counsel

 

 

Telephone:  617-598-8180

 

 

Telecopy:  617-598-0432

 

 

 

 

With copy to:

Eaton Vance Management

 

 

255 State Street

 

 

Boston, MA  02109

 

 

Attn:  Director of Asset Management

 

 

Real Estate Group

 

 

Telephone:  617-598-8681

 

 

Telecopy:  617-542-7410

 

 

 

 

With an additional copy to:

Goulston & Storrs, P.C.

 

 

400 Atlantic Avenue

 

 

Boston, MA  02110-3333

 

 

Attn:  Eli Rubenstein

 

 

Telephone:  (617) 574-6446

 

 

Telecopy:  (617) 574-7629

 

ARTICLE 21.  Captions; Exhibits:  The captions in this Agreement are inserted
only for the purpose of convenient reference and in no way define, limit or
prescribe the scope or intent of this Agreement or any part hereof.  All
Exhibits and Schedules attached to this Agreement are made a part hereof and
incorporated herein.

25


--------------------------------------------------------------------------------


ARTICLE 22.  Successors and Assigns:  This Agreement shall be binding upon the
parties hereto and their respective successors and assigns.

ARTICLE 23.  Closing Costs:  Each of Duke and Belcrest shall be responsible for
its own legal expenses, financial analysis costs and due diligence expenses. 
All other closing costs shall be borne by the Company.

ARTICLE 24.  Governing Law:  The laws of Virginia shall govern the validity,
construction, enforcement and interpretation of this Agreement.

ARTICLE 25.  Multiple Counterparts:  This Agreement may be executed in any
number of identical counterparts.  If so executed, each of such counterparts
shall constitute this Agreement.  In proving this Agreement, it shall not be
necessary to produce or account for more than one such counterpart.

ARTICLE 26.  Representations and Warranties of Company:  Company hereby
represents and warrants to Duke as of the date hereof and as of the Closing Date
as follows:

(a)           This Agreement and all documents executed by Company that are to
be delivered to Duke at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Company.  This Agreement and such
documents are, or at the Closing will be, legal, valid, and binding obligations
of Company, and do not, and, at the time of Closing will not, violate any
provisions of any agreement or judicial order to which Company is a party or to
which it is subject.

(b)           There are no proceedings pending or, to Company’s knowledge,
threatened against it in any court or before any governmental authority or any
tribunal which, if adversely determined, would have a material adverse effect on
its ability to accept the membership interests to be conveyed or to carry out
its obligations under this Agreement.

(c)           Company shall indemnify and defend Duke against and hold Duke
harmless from any and all losses, costs, damages, liabilities and expenses
(including, without limitation, reasonable counsel fees) arising out of any
breach by Company of its representations and warranties hereunder.

ARTICLE 27.  Representations and Warranties of Belcrest:  Belcrest hereby
represents and warrants to Duke as of the date hereof and as of the Closing Date
as follows:

26


--------------------------------------------------------------------------------


(a)           Belcrest is a corporation duly and validly organized and existing
and governed by the laws of the State of Delaware.

(b)           This Agreement and all documents executed by Belcrest that are to
be delivered to Duke at the Closing are, or at the time of Closing will be, duly
authorized, executed and delivered by Belcrest.  This Agreement and such
documents are, or at the Closing will be, legal, valid, and binding obligations
of Belcrest, and do not, and, at the time of Closing will not, violate any
provisions of any agreement or judicial order to which Company is a party or to
which it is subject.

(c)           There are no proceedings pending or, to Belcrest’s knowledge,
threatened against it in any court or before any governmental authority or any
tribunal which, if adversely determined, would have a material adverse effect on
its ability to carry out its obligations under this Agreement.

(d)           Belcrest shall indemnify and defend Duke against and hold Duke
harmless from any and all losses, costs, damages, liabilities and expenses
(including, without limitation, reasonable counsel fees) arising out of any
breach by Company of its representations and warranties hereunder.

ARTICLE 28.  Post-Closing Obligations:  (a)  After each Closing, each of Company
and Duke shall cooperate with one another at reasonable times and on reasonable
conditions and shall execute and deliver such instruments and documents as may
be necessary in order fully to carry out the intent and purposes of the
transactions contemplated hereby.  Except for such instruments and documents as
the parties were originally obligated to deliver by the terms of this Agreement,
such cooperation shall be without additional cost or liability.

(b)  In addition to the foregoing, upon the request of Company, Duke shall make
its records pertaining to the Property available to Company for inspection,
copying and audit by Company’s designated accountants at Company’s sole cost and
expense in order to allow its accountants to prepare financial statements in
compliance with any or all of (a) the rules of the Securities and Exchange
Commission (the “Commission”); and (b) any registration statement, report or
disclosure statement filed with the Commission by, or on behalf of, Company;
provided, however, that in any such event (s), Company shall reimburse Duke for
all third party out-of-pocket costs and expenses that Duke incurs in order to
comply with the foregoing requirements.

27


--------------------------------------------------------------------------------


(c)           The provisions of this Article 28 shall survive the Closing.

 

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as an
instrument as of the day and date first written above.

DUKE REALTY LIMITED PARTNERSHIP, an Indiana limited partnership

 

 

 

By:    Duke Realty Corporation, its sole general partner

 

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name:Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

WTM MASTER BUILDING, LLC, a Delaware limited liability company

 

 

 

By:   Duke Realty Limited Partnership, its sole member

 

 

 

By:  

Duke Realty Corporation, its sole general partner

 

 

 

By:

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 


--------------------------------------------------------------------------------


 

MARK CENTER BUILDING, LLC, a Delaware limited liability company

 

 

 

By:   WTM Master Building, LLC, its sole member

 

 

 

By:   Duke Realty Limited Partnership, its sole member

 

 

 

By:  

Duke Realty Corporation, its sole general partner

 

 

 

 

By:  

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

MARK CENTER 1801/1901, LLC, a Delaware limited liability company

 

 

 

By:   Mark Center Buildings, LLC, its sole member

 

 

 

By:   WTM Master Building, LLC, its sole member

 

 

 

By:   Duke Realty Limited Partnership, its sole member

 

 

 

By:  

Duke Realty Corporation, its sole general partner

 

 

 

By:  

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate

 

 

Secretary

 

 

 

 


--------------------------------------------------------------------------------


 

MARK CENTER 2001, LLC, a Delaware limited liability company

 

 

 

By:   Mark Center Buildings, LLC, its sole member

 

 

 

By:   WTM Master Building, LLC, its sole member

 

 

 

By:   Duke Realty Limited Partnership, its sole member

 

 

 

By:  

Duke Realty Corporation, its sole general partner

 

 

 

By:  

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate

 

 

Secretary

 

MARK CENTER BUILDINGS II, LLC, a Delaware limited liability company

 

 

 

By:   WTM Master Building, LLC, its sole member

 

 

 

By:   Duke Realty Limited Partnership, its sole member

 

 

 

By:

Duke Realty Corporation, its sole general partner

 

 

 

By:  

/s/ Howard L. Feinsand

 

 

Name: Howard L. Feinsand

 

 

Title: Executive Vice President, General Counsel and Corporate Secretary

 

 

 

 


--------------------------------------------------------------------------------


 

BELCREST REALTY CORPORATION, a Delaware corporation

 

 

 

 

By:

/s/ William R. Cross

 

 

Name: William R. Cross

 

 

Title: President

 

LAFAYETTE REAL ESTATE, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ William R. Cross

 

 

Name: William R. Cross

 

 

Title: Manager

 

 

 

 

 


--------------------------------------------------------------------------------